                                       Case 19-26168-MAM                  Doc 23         Filed 12/26/19            Page 1 of 2                  12/26/19 11:20AM




 Fill in this information to identify your case:

 Debtor 1                 Mariann M Davis
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number           19-26168
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Pnc Mortgage                                         Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 5719 Place Lake Dr Fort Pierce,                          Reaffirmation Agreement.
    property       FL 34951 Saint Lucie County                              Retain the property and [explain]:
    securing debt: Lot 277, Portofino Shores,
                   Phase three, according to the
                   map of plat thereof, as recorded
                   in Plat book 43, page 40, of the
                   public records of St. Lucie
                   County, Florida                                        Negotiate Repayment Terms with Lender



    Creditor's         Portofino Shores Property Owners                     Surrender the property.                              No
    name:              Assoc.                                               Retain the property and redeem it.
                                                                                                                                 Yes
                                                                            Retain the property and enter into a
    Description of       5719 Place Lake Dr Fort Pierce,                    Reaffirmation Agreement.
                         FL 34951 Saint Lucie County
                         Lot 277, Portofino Shores,
                         Phase three, according to the
                         map of plat thereof, as recorded
                         in Plat book 43, page 40, of the


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 19-26168-MAM                     Doc 23         Filed 12/26/19            Page 2 of 2                       12/26/19 11:20AM




 Debtor 1       Mariann M Davis                                                                       Case number (if known)    19-26168

     property       public records of St. Lucie                             Retain the property and [explain]:
     securing debt: County, Florida                                       Negotiate Repayment Terms with Lender


     Creditor's    Santander Consumer USA                                   Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 2016 Nissan Altima                                      Reaffirmation Agreement.
     property       1N4AL3AP3GC248394 1                                     Retain the property and [explain]:
     securing debt: OWNER                                                 Negotiate Repayment Terms with Lender

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Mariann M Davis                                                          X
       Mariann M Davis                                                                  Signature of Debtor 2
       Signature of Debtor 1

       Date        December 26, 2019                                                Date



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
